Under the recent decision of this court in Reis v. City ofNew York (188 N.Y. 58), the grantees of the various lots plotted on the map of the Buckhout farm acquired private easements in the streets shown on that map only to the extent of the block in front of their respective lots and such other parts of the streets as might be necessary to obtain access to a public highway. The part of Grove street as delineated on said map, which is the subject of the award in this proceeding, was a merecul-de-sac, and when the appellant's testator, Green, acquired title to the lots on both *Page 582 
sides of this part of Grove street the private easements were extinguished. But when Green conveyed to Lock the premises on the south side of Grove street, though he did not mention that street, he described the premises conveyed as being part of lot 7 on the Buckhout map. This was a recognition of the map, and that map showed lot 7 as bounded on the north by an open street, Grove street. The evidence is conflicting as to whether at the time of the conveyance this part of Grove street was physically open or inclosed, and that question of fact must be assumed to have been decided against the appellant.
We are of opinion, therefore, that the commissioners could properly find that the land condemned was subject to an easement of way in favor of the owner of lot 7, and the order appealed from should be affirmed, with costs.
CULLEN, Ch. J., O'BRIEN, EDWARD T. BARTLETT, HAIGHT, VANN, HISCOCK and CHASE, JJ., concur.
Order affirmed.